Allow me to congratulate
you, Sir, on your election to the presidency of the General
Assembly at its forty-ninth session and to wish you every
success in leading this august body. May this session be
constructive and productive for you and all delegations.
New geopolitical, economic and technological realities
have appeared at the close of the twentieth century. The
destructive cold war has come to an end and its symbol -
the Berlin Wall - has collapsed. The insuppressible
long-held yearnings of many peoples for freedom and
independence led in the end to the disintegration of even
the seemingly indestructible Soviet empire, clearly
reaffirming the lasting strength and integrity of the
principles enshrined in the Charter of the United Nations -
peace, equality and justice. That is why this Organization
has always played and will continue to play a role in
furthering the progress of nations, as evidenced by its vast
undertakings in the maintenance of international peace
and security, as well as its efforts to increase the
well-being of society and every individual.
Two years ago, the Secretary-General in his report
"An Agenda for Peace", comprehensively analysed
aspects related to the maintenance of peace and security.
This report led to a broad debate on concepts such as
preventive diplomacy, peace-keeping, peacemaking and
post-conflict peace-building. Preventive diplomacy by the
United Nations and other organizations undoubtedly
furthered the resolution of a very difficult issue for Latvia
and all of Europe - the withdrawal of foreign military
forces from the territories of the Baltic States.
With satisfaction I should like to report to the
General Assembly that, on the whole, General Assembly
consensus resolutions 47/21 of 25 November 1992 and
48/18 of 15 November 1993, entitled "Complete
withdrawal of foreign military forces from the territories
of the Baltic States", have been implemented. The last
Russian military units departed Latvia and Estonia at the
end of August. Thus, the Second World War has ended
for the Baltic States. Our bilateral negotiations with the
Russian Federation, which lasted for more than two years,
culminated with the signing on 30 April 1994 of
agreements the ratification of which has been included in
the agenda of the Parliament of Latvia.


I can state with full conviction that the international
calls for the withdrawal of Russian troops, made by the
United Nations and the Conference on Security and
Cooperation in Europe (CSCE), amongst others, were
pivotal to the successful resolution of this long drawn-out
matter.
We believe that this approach may be useful as an
example for the resolution of other global issues and we are
prepared to share our experience with others.
The United Nations and the CSCE will continue to
have an important role in the implementation of the
agreements. According to the bilateral agreement between
Latvia and Russia on the Skrunda radar facility, any attempt
to settle disputes or differences of opinion connected with
the agreement by means of military threats or by the use of
armed force shall be considered a threat to international
peace and security and shall be brought before the United
Nations Security Council. For its part, representatives of
the CSCE will observe the implementation of the
agreements and the fulfilment of the respective parties’
obligations.
However, we have yet to exhaust the opportunities for
preventive diplomacy in the Baltic region. Baltic regional
security continues to be a pressing issue. On his visit to
Latvia last summer, Mr. William Clinton, President of the
United States of America, stressed that the sovereign and
independent Baltic States must not be part of any sphere of
influence. It must be noted that President Clinton played
a vital role in disentangling problems which had developed
during negotiations with the Russian Federation on the
withdrawal of its troops from Estonia and Latvia.
I should like to remind the international community
that the Russian radar facility will remain in Skrunda for
five and a half years, and nuclear reactors will remain in
Paldiski, Estonia. Heavy Russian military transit takes
place through Lithuania to Kaliningrad, where a high
military concentration is maintained. On the whole, these
are risk factors which potentially threaten the Baltic States
and, in fact, the entire Baltic Sea region. In many respects,
Baltic security is a guarantee for peace and stability in
Europe. The Baltic States are already considering the
possible solutions to this important question, and I hope
that the Member States will devote their full attention and
interest to these ends.
A significant dialogue between our two countries has
concluded with the completion of Russian troop withdrawal
from Latvia. Thanks to the support of many countries and
international organizations, Latvia today is free from
foreign military presence. Nevertheless, without the
foresight and the civility displayed by both parties, we
could not stand here today and speak of social harmony
and tolerance in Latvia, nor could we say that both Latvia
and the Russian Federation have one less problem to
address. Last spring, when I met with President Yeltsin
in Moscow, I gained the conviction that in solving our
problem he was guided by good will.
In 1995, Europe and the world will celebrate the
fiftieth anniversary of the Allied victory over nazism.
Latvians, too, fought against Hitler’s occupying forces in
the belief that an Allied victory would be followed by the
restoration of Latvian independence. However, whilst
many nations breathed freely again after the end of the
Nazi occupation, the Baltic States were engulfed for the
second time by the totalitarian Soviet empire. As other
nations celebrated the defeat of nazism, Latvia was
subjected to the deportation of hundreds of thousands of
innocent persons and the systematic destruction of the
Latvian State and national identity. Latvia and its people
are the victims of both regimes - nazism and communism.
Justice would prevail if the new democratic Russia,
which played a decisive role in the destruction of the
"Evil Empire", were to engage with Latvia in the
appraisal of the actions taken by the Soviet Union against
Latvia in 1940. The signing of truthful bilateral
documents would preclude any petty psychological
feelings of revenge and would provide amends to the
victims of the totalitarian regime in both countries. These
"truth" documents would foster even greater harmony
between the various nationalities in Latvia and, we
believe, lift some of Russia’s unenviable inherited burden.
Such cases already exist. The documents signed by
the Presidents of Russia and several Central and Eastern
European States have marked an end to the legacy of the
past, which had also been a burden to Russian society.
We believe that it is impossible to fully comprehend
the consequences of the Soviet occupation without an
objective analysis of the events of 1939 and 1940. These
consequences have been and continue to be felt in Latvia
in the areas of political, economic and social
development. No other country lost nearly 40 per cent of
its native population during the Second World War; in no
other post-war European country has the native population
become a minority in seven of its largest cities, including
the capital; and no other country has experienced
population transfers and mass deportations on such a
2


scale. The Latvian language, too, was under threat of
extinction, despite the fact that it had survived for 4,000
years, partly in the form of a unique collection of more
than one million folk songs. We wish to protect Latvia’s
historical and cultural heritage, because Latvians can
preserve their national identity only in this small land on
the shores of the Baltic Sea. Latvians never have and never
will ask for any other land.
I should like to draw the Assembly’s attention to the
necessity for regional cooperation. History has repeatedly
shown that geographically and historically close States have
forged the deepest relations, thereby enriching and
furthering mutual development.
Following the restoration of independence, the Baltic
Parliamentary Assembly was formed, and this month work
was begun by the Baltic Council of Ministers, which
coordinates our policies in foreign affairs, trade, legislation
and other matters. In other words, a balanced and active
Baltic union has been created. At the same time, an
evolutionary process towards an expanded European Union
with a dynamic Nordic-Baltic dimension is taking place.
The model for regional cooperation in Northern Europe
aspired to by Latvia is "three plus five" - three Baltic States
and five Nordic States.
Recognizing the important role played by the United
Nations in international peace-keeping, Latvia, together with
its neighbours, Estonia and Lithuania, has established the
Baltic Battalion, which in the future may participate in the
peace-keeping operations of the Security Council. The
Nordic States, the United Kingdom and the United States
have greatly contributed to the establishment of the Baltic
Battalion. We believe that the three Baltic States will
thereby further the aims shared by the Member States of
the largest and most influential of international bodies - the
United Nations.
During the cold war the Baltic Sea was a boundary.
Nowadays the Baltic Sea unites rather than divides States.
Five years ago the "Baltic Way" - a human chain reaching
from Tallinn through Riga to Vilnius - symbolized the
shared road towards independence and democracy. Today
this road has also regained its historical and economic
significance in our region. At the turn of the century the
Baltic Way will already be an established part of the global
information highway.
I wish to reaffirm that Latvia will do its utmost to
foster peaceful cooperation and the spirit of understanding,
mutual trust and tolerance on the shores of the Baltic Sea.
International peace and security and good-
neighbourly relations between States are inextricably
linked to economic and social development. The end of
the cold war has created new opportunities to devote
greater attention to these issues. Last spring the
Secretary-General issued a report (A/48/935) entitled
"An Agenda for Development". Latvia welcomes this
initiative, which marks a historic turning point in the
work of the United Nations. From being an international
forum primarily serving the interests of individual States,
the United Nations is becoming a representative and
defender of the needs of humanity. Economic and social
development increases the security of every inhabitant of
our planet.
We believe that the United Nations and each
Member State should recognize the need not only for a
coalition for democracy, but also for a fight against
organized crime and the trafficking of nuclear materials
and narcotics. Without effective solutions to these
problems, the security of each inhabitant of our planet
and the development of every country and society are
endangered. I invite the United Nations to consider
organizing a high-level meeting for the solving of those
problems.
Many components of the United Nations system,
primarily the Development Programme, are concerned
with the promotion of economic progress. Therefore,
within the framework of the aims of the proposed Agenda
for Development, one of the challenges is to simplify,
renew and integrate the United Nations system. Latvia is
among those countries whose economic, governmental
and social structures are undergoing a period of transition.
Effective United Nations assistance to these countries
would speed this process, allowing them to become donor
countries sooner.
The concept of development is very broad. It
includes social and economic progress; justice and
democracy, as the foundation of society; and the
protection of human rights and the environment. Even if
the threat of global nuclear war has subsided, the prospect
of environmental catastrophe remains. I therefore restate
Latvia’s proposal, first made at the 1992 Rio de Janeiro
Earth Summit, to host in Latvia before the end of this
century a world summit at which participating States
would commit themselves to diverting all resources
gained from disarmament towards long-term development,
especially for the protection of the environment and
reversal of ecological damage caused by military activity.
3


This conference could take place in Jurmala, on the shores
of the Baltic Sea.
Latvia attaches great importance to international
conferences organized by the United Nations. As a
member of the Bureau of the Preparatory Committee,
Latvia has become actively involved in the preparation for
the World Social Summit. Furthermore, Latvia is one of
the few States whose head of delegation is also a Vice-
President of the Conference.
Each global conference is an opportunity for every
participating State to review and compare the sum of its
experience. The issue of implementing the adopted
resolutions at both the national and international levels is
yet to be fully addressed. I would like to inform the
Assembly of the extent of Latvia’s adherence to the
recommendations adopted at the World Conference on
Human Rights. In its Vienna Declaration and Programme
of Action the Conference invited States to establish and
strengthen national institutions for the protection of human
rights. The Conference recommended that each State
consider the desirability of drawing up a national action
plan identifying steps whereby that State would improve the
promotion and protection of human rights.
Latvia demonstrated its commitment to United Nations
principles and its readiness to implement the
recommendations of the Conference by establishing in
March 1994 the post of State Minister for Human Rights,
as well as forming a Government Working Group on the
Protection of the Rights of Individuals, allocating the
necessary resources towards these ends. We believe that
the United Nations should devote a greater percentage of its
regular budget to the promotion and protection of human
rights.
In response to a request by the Working Group, a
high-level international mission organized by the United
Nations Development Programme visited Latvia in July this
year. The mission, which included representatives of
several international organizations, including CSCE and the
Council of Europe, consulted Latvia on the development of
a national programme for the protection and promotion of
human rights. At Latvia’s invitation, the United Nations
High Commissioner for Human Rights will visit Latvia in
October this year.
I am proud that Latvia is one of the first countries to
have demonstrated an awareness of its responsibility by
establishing a national programme for the protection and
promotion of human rights. Latvia is prepared to discuss
and share its knowledge and experience with all interested
parties.
We support the proposal made to the General
Assembly by Mr. Boris Yeltsin, President of the Russian
Federation, that the principles of the Declaration on the
Rights of Persons Belonging to National, Ethnic,
Religious and Linguistic Minorities be embodied in the
legislation of all Member States. At the World
Conference on Human Rights Latvia called for the
establishment of standards and implementation
mechanisms for the rights of minorities and foreigners.
Those activities in the sphere of human rights are
grounded in history. Prior to the Second World War, as
a member of the League of Nations, Latvia fostered
harmonious inter-ethnic relations. We are now trying to
renew and cultivate this great tradition. Immediately after
the restoration of its independence Latvia declared its
accession to all the principal international human rights
instruments. As I have already mentioned, a major effort
is being made in the establishment of a national
programme for the promotion and protection of the
human rights of the individual in order that every
individual be guaranteed equal rights and an equal
opportunity to defend these rights. I believe that the
concept of equal opportunity not only characterizes the
fundamental rights of the individual, but is also a
prerequisite for development.
Latvia has always been open to cooperation with the
United Nations, the CSCE and other international
organizations. Latvia reaffirmed this when it passed its
Citizenship Law. In promulgating this legislation, it
followed the recommendations of the CSCE and the
Council of Europe, and the passing of the law has been
evaluated positively by these organizations.
The need for rationalizing and revitalizing the work
of the United Nations is becoming ever more apparent.
Latvia is actively participating in the search for optimal
solutions. Latvia supports the enlargement of the Security
Council, perceiving this as a fair opportunity for small
nations to increase their role in important international
decision-making. Latvia also supports the improvement
of cooperation and coordination between the United
Nations and other international organizations, including
the CSCE, the European Union and the Council of
Europe.
We also welcome and support the action taken by
the Secretary-General to introduce a new, effective system
4


of accountability and responsibility, and, pursuant to the
United States initiative, to establish the Office of Internal
Oversight Services.
Latvia supports especially the initiative to reform the
calculation of United Nations assessments, based strictly on
the principle of "capacity to pay". This would be a step
towards improving the dire financial situation of the
Organization and would pave the way for a fair solution to
the issue of the assessments of Latvia and many other
States.
Although the inescapable difficulties associated with
a transition period can still be felt in our economy and
social sector, Latvia is endeavouring to fulfil its
international obligations and commitments. However,
contrary to standard United Nations practice, the current
assessment of Latvia has been calculated without taking
into account its actual capacity to pay. Instead, the data of
a non-existent country - the former Soviet Union - has been
used to determine Latvia’s assessment. Latvia has
consistently and unwaveringly stated that it was forcibly
incorporated into the former Soviet Union and therefore is
not, and cannot ever be, its successor, with all the rights
and obligations that this would entail. This was also stated
in a letter to the Secretary-General in 1992.
Latvia expects that the General Assembly will address
this issue in the course of this session on the basis of the
principle of sovereign equality.
We consider that the same importance should be
accorded to the United Nations principle of universality.
Next year, the world will celebrate the fiftieth
anniversary of the founding of the United Nations. Latvia,
too, has begun preparations for this great anniversary. We
hope that the Riga Dom Boys Choir will sing at the
celebration concert to be held here in New York. This
would be deeply symbolic, since future generations will
shape the fate of nations. In many ways their fate will be
decided by the heritage we leave to our children. We must
do our utmost to draw closer to the age when nations will
not fight against nations, but all will join forces in the
battle against darkness. This sentiment, which has been
drawn deep from the well of our national wisdom, seems to
embody the essence of the United Nations now and in the
future.
